DETAILED ACTION
Claim Rejections – 35 USC § 102
1.          The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

2.          Claims 1 – 4, 6 and 8 are rejected under 35 U.S.C. 102(b) as being anticipated by Botros et al (U.S. Patent No. 7,932,323 B1). 
With regard to Claims 1 – 2, Botros et al disclose an adhesive for use as a tie layer in a multilayer structure  (column 4, lines 22 – 28) that is a resin comprising a maleic anhydride – grafted polyolefin and a Bronsted acid (column 1, lines 50 – 56) that is phosphoric acid (column 3, lines 28 – 30), therefore a Bronsted acid catalyst.
With regard to Claims 3 – 4, a polyolefin is also disclosed that is polyethylene (column 1, lines 50 – 56).
With regard to Claim 6 stearic acid is also disclosed (column 3, lines 28 – 32).
With regard to Claim 8, the density of the grafted polyolefin  is 0.932 g/cm3 to 0.965 g/cm3 (column 2, lines 64 – 67) and the amount of maleic anhydride is 1 wt% to 2.5 wt% (column 3, lines 1 – 6).


Claim Rejections – 35 USC § 103
3.       The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person 

4.       Claims 5, 7 and 9 – 13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Botros et al (U.S. Patent No. 7,932,323 B1). 
Botros et al disclose an adhesive as discussed above. With regard to Claim 5, the catalyst is in the amount of 0.005 wt% to 1 wt% (column 3, lines 50 – 54). Although the disclosed range of amount is not identical to the claimed range, the disclosed range overlaps the claimed range. It would have been obvious for one of ordinary skill in the art to provide for any amount within the disclosed range, including those amounts that overlap the claimed range. MPEP 2144.05.
With regard to Claim 7, the stearic acid is also a Bronsted acid, and is disclosed in mixture with the phosphoric acid (column 3, lines 28 – 32), and the mixture is in the amount of 0.005 wt% to 1 wt% (column 3, lines 50 – 54). In the absence of unexpected results, it would have been obvious for one of ordinary skill in the art to provide for stearic acid, in the claimed amount, as a mixture with phosphoric acid is disclosed.
With regard to Claim 9, a multilayer structure comprising the adhesive between a layer of polyolefin and a layer of ethylene vinyl alcohol is disclosed (column 4, lines 28 – 39). Contact with a bottom surface of the polyolefin layer and the top surface of the ethylene vinyl alcohol layer is therefore disclosed. In the absence of unexpected results, it would have been obvious for one of ordinary skill in the art to provide for phosphoric acid, in the claimed amount, as a mixture with stearic acid is disclosed.
With regard to Claims 11 – 12, a laminate is therefore disclosed, and a package is also disclosed, as a container is disclosed (column 4, lines 22 – 26).


5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC A PATTERSON whose telephone number is (571)272-1497.  The examiner can normally be reached on 9AM-5PM M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MARC A PATTERSON/Primary Examiner, Art Unit 1782